DETAILED ACTION
	Claims 1, 3-4 and 7-11 are currently pending.  Claims 1, 3-4 and 7-10 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 07/26/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
Applicant's amendments and arguments filed 09/18/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 09/18/2022, it is noted that claims 1 has been amended.
	 New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 (a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains the newly added limitation “said smectite is in the form of water-swelled particles”.  Support can be found in the instant specification for smectite at numerous places in the instant specification (e.g. title) in powder form (page 2), however water-swelled particles cannot be found.  No support in the instant specification has been alleged by Applicant for the instantly claimed embodiment.
Alternatively, if Applicant believes that support for claim 1, drawn to “smectite is in the form of water-swelled particles”, is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0146455 (previously applied) in view of EP 2 386 289 (previously applied), US 4,942,042 (previously applied), US 2013/0101645 (previously applied) and Teich-McGoldrick (Teich-McGoldrick, Stephanie L., et al., Swelling Properties of Montmorillonite and Beidellite Clay Minerals from Molecular Simulation: Comparison of Temperature, Interlayer Cation and Charge Location Effects, (2015), pgs. 1-37).
	Regarding claim 1, the limitation of a suspension comprising a polymeric suspending agent and a low molecular suspending agent, wherein the total amount of said polymeric suspending agent and said low molecular suspending agent ranges from 10-15 w/v% with respect to the total amount of the suspension, said low molecular suspending agent is glycerin and/or sorbitol and an amount of said low molecular suspending agent range from 8.5 to 14 w/v% with respect to the total amount of smectite suspension with a viscosity of the suspension ranges from 10 to 130 mPas is met by the ‘455 publication teaching an aqueous pharmaceutical composition suitable for oral delivery has insoluble active substance.  The formation has an excellent shelf life in which caking and sedimentation are inhibited (abstract).  The ‘455 publication teaches suitable active agents include mineral supplements and gastrointestinal agents and antidiarrheal preparations [0018].  The active is present from 0.1 to 25% by weight (w/v) [0020].  Suspending agents are taught to include PEG or glycerol [0028] present at 5 to 50% [0029].  The second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].  Sweetener is taught to include vanilla and strawberry at 0.005 to 20% [0034].  Preservatives are taught to include sodium benzoate at 0.01 to 1% [0035].  Buffers are taught to include citric acid and sodium citrate in an amount of 0.01 to about 0.5% [0036].  Example 1 includes 
    PNG
    media_image1.png
    484
    584
    media_image1.png
    Greyscale
.  Assuming the composition is 100 ml with the solution being predominantly water the wt % would approximate the wt/vol%, thus the teachings of glycerol and xanthan gum overlap with claimed concentration ranges for the total polymer and low molecular weight suspending agent range and the low molecular weight suspending agent ranges.  Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of glycerol and xanthan gum in the compositions as both are taught to be suspending agents, making it obvious to optimize the concentration present to obtain the desired suspension of the active agent in the composition.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Regarding the viscosity range, the ‘455 publication teaches the viscosity range of the suspension to be 75-300 cp (Table 7) which is equivalent to 75-300 mPas, thus overlapping with the claimed concentration range.
	Regarding claims 3-4, the limitation of wherein an amount of said polymeric suspending agent ranges from 0.05 to 0.45 w/v% with respect to the total amount of smectite suspension is met by the ‘455 publication teaching the second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].  
	Regarding claim 7, the limitation of wherein the suspension further comprises one or more ingredient selected from the group consisting of a sweetener, a preservative, a flavor, a pH adjusting agent and a colorant is met by the ‘455 publication teaching sweetener is taught to include vanilla and strawberry at 0.005 to 20% [0034].  Preservatives are taught to include sodium benzoate at 0.01 to 1% [0035].  Buffers are taught to include citric acid and sodium citrate in an amount of 0.01 to about 0.5% [0036].
	Regarding claim 8, the limitation of wherein the polymeric suspending agent is xanthan gum and the low molecular suspending agent is glycerin is met by the ‘455 publication teaching suspending agents are taught to include PEG or glycerol [0028] present at 5 to 50% [0029].  The second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].  
Regarding claim 9, the limitation of said polymeric suspending agent is xanthan gum and in an amount that ranges from 0.1 to 0.4 w/v% and said low molecular suspending agent is glycerin ranging from 8.5 to 14 w/v% is met by the ‘455 publication teaching suspending agents are taught to include PEG or glycerol [0028] present at 5 to 50% [0029].  The second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].
Regarding claim 10, the limitation of further comprising sucrose from 5 to 9 w/v%, sodium benzoate from 0.05 to 0.09 w/v, citric acid from 0.09 to 0.35 and sodium citrate from 0.055 to 0.095 w/v% is met by the ‘042 patent teaching Sweetener is taught to include vanilla and strawberry at 0.005 to 20% [0034].  Preservatives are taught to include sodium benzoate at 0.01 to 1% [0035].  Buffers are taught to include citric acid and sodium citrate in an amount of 0.01 to about 0.5% [0036].  Example 1 includes
    PNG
    media_image1.png
    484
    584
    media_image1.png
    Greyscale

	
	The ‘455 publication does not specifically teach smectite suspension wherein an amount of said smectite ranges 8-15 w/v% with respect to a total amount of the smectite suspension (claim 1) or 8-12 w/v% (claim 9).
	The ‘455 publication does not specifically teach said smectite is in the form of water-swelled particles (claim 1).
	The ‘455 publication does not specifically teach a sinking rate of the smectite suspension is 0.9 or higher (claim 1).
The ‘289 publication teaching an aqueous pharmaceutical suspension comprising natural mineral clays (abstract) wherein natural mineral clays may be chosen from the group including smectite [0002].  The composition includes water and at least one viscosity agent [0007] wherein the viscosity agent is selected from the group including sugar xanthan gum [0009].  The ‘289 publication additionally teaches the composition including preservatives that are selected from the group including the elected glycerol [0022].  The ‘289 publication teaches a composition to treat acute and chronic diarrhea (abstract) which is administered orally [0005].
The ‘042 patent teaches an anti-diarrhea composition comprising smectite which is mixed with water, wherein smectite is in powder form (abstract), thus reading on particles.  The composition includes suspending agents including xanthan gum and polyol such as glycerin (column 2, lines 1-15).
The ‘645 publication is directed to compositions for preventing mucositis by administering a clay to a subject in need (abstract).  Mucositis is characterized by discomfort of mucosal linings such as the GI tract and can be a result of diarrhea [0003].  A clay composition is taught to include dioctahedral smectite in water in an amount of 10% w/v clay in water [0118].
Teich-McGoldrick teaches smectite clay minerals have swelling properties in water (abstract).  Smectites are abundant, naturally occurring clay minerals that readily swell in the presence of water (page 3, second paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use smectite in the composition taught by the ‘455 publication because the ‘455 publication teaches an oral drug delivery composition in the form of a suspension (abstract) which contains antidiarrheal pharmaceutical additives [0018] and the ‘289 publication is directed to an oral composition of the treatment of diarrhea which includes natural mineral clays such as smectite.  Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a specifically taught antidiarrhea agent in the composition taught by the ‘455 publication.  It would be obvious to one of ordinary skill in the art that natural smectite would be water swelled particles as Teich-McGoldrick teaches natural smectite swells in water and the composition of the ‘455 publication contains water and the ‘289 publication teaches natural clay in the form of powders to be used in anti-diarrhea medications (abstract, [0001]-[0002]).  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘289 publication and the ‘042 patent are directed to anti-diarrhea compositions which include smectite mixed with water and include xanthan gum and glycerin and the ‘455 publication is directed to an aqueous composition containing an antidiarrhea agents, xanthan gum and glycerol as suspending agents.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the concentration taught by the ‘645 publication in the composition taught by the ‘289 publication because the ‘645 publication and the ‘289 publication are both directed to smectite clay composition in water.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘289 publication and the ‘645 publication are both directed to the use of smectite in a water composition used to treat diarrhea.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘289 publication teaches a range of the smectite in the composition thus teaching an optimizable parameter.  
Regarding the sinking rate of the smectite suspension is 0.9 or higher, the instant specification teaches the sinking rate is reliant on the amount of polymeric suspending agent and low molecular weight suspending agent ([0022], [0024], [0027]).  As discussed above the ‘455 publication teaches the claimed amounts of the polymeric suspending agent and low molecular weight suspending agent.  As the claimed concentrations of the ingredients are present, the composition of smectite in the compositions of the ‘455 publication would be expected to have the same sinking rate, absent factual evidence to the contrary.
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues since smectite is a clay component when it is contained in an excessive amount in a suspension state and is in contact with water the viscosity of the suspension increases making it difficult to ingest orally.  Applicant argues since smectite is a clay component, when smectite is contained an excessive amount in suspension state and is in contact with water, the degree of dispersion is low, the viscosity is too high making the resulting product impossible to ingest orally.
	In response, the ‘455 publication is directed to an oral delivery composition which is aqueous and contains the active agent from 0.1 to 25% w/v which treats diarrhea (abstract, [0018], [0020]) wherein the composition has an overlapping viscosity with the instant claims (Table 7).  The ‘289 publication teaches an oral aqueous composition which includes smectite to treat diarrhea (abstract).  Thus the combination of references teach an overlapping claimed concentration range of the active agent to be administered orally and contain an overlapping viscosity of the instant claims wherein the ‘289 publication teaches the specifically claimed active agent, thus rendering the claims obvious.
	Applicant argues the present invention has excellent viscosity and sinking rate by adjusting the content of the smectite, polymeric suspending agent and low molecular weight suspending agent.
In response, the ‘455 publication is 75 to 300 cp (mPas) (Table 7).  The instant specification teaches the sinking rate is reliant on the amount of polymeric suspending agent and low molecular weight suspending agent ([0022], [0024], [0027]).  As discussed above the ‘455 publication teaches the claimed amounts of the polymeric suspending agent and low molecular weight suspending agent (Table 7, [0028]).  As the claimed concentrations of the ingredients are present, the composition of smectite in the compositions of the ‘455 publication would be expected to have the same sinking rate, absent factual evidence to the contrary.
	Applicant argues the main active in the ‘455 publication is megestrol acetate, which is not a clay substance.  The ‘455 publication is silent with respect to the various problems that arise due to the clay being used as the active material.
In response, the ‘455 publication teaching an aqueous pharmaceutical composition suitable for oral delivery has insoluble active substance.  The formation has an excellent shelf life in which caking and sedimentation are inhibited (abstract).  The ‘455 publication teaches suitable active agents include mineral supplements and gastrointestinal agents and antidiarrheal preparations [0018].  The active is present from 0.1 to 25% by weight (w/v) [0020].  Suspending agents are taught to include PEG or glycerol [0028] present at 5 to 50% [0029].  The second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].  Sweetener is taught to include vanilla and strawberry at 0.005 to 20% [0034].  Preservatives are taught to include sodium benzoate at 0.01 to 1% [0035].  Buffers are taught to include citric acid and sodium citrate in an amount of 0.01 to about 0.5% [0036].  The composition is taught to have an overlapping viscosity with the instant claims (Table 7).  Thus the ‘455 publication teaches an overlapping concentration of active agent, first suspending agent and second suspending agent corresponding to the low molecular suspending agent and the polymeric suspending agent and has an overlapping viscosity with the instant application.  The ‘455 publication does not teach the specific smectite active agent, however the ‘289 publication teaches smectite to be used in combination with water and at least one viscosity agent including xanthan gum to form an aqueous suspension (abstract, [0007], [0002]).  Thus there is a reasonable expectation of success in using the smectite for the active agent taught by the ‘455 publication and obtaining an oral solution of the desired viscosity, as the use of viscosity agents and overlapping concentrations are taught by the ‘455 publication and the ‘289 publication, thus making it obvious to optimize the components of the composition to obtain the desired aqueous oral composition containing an active agent.
	Applicant argues a review article “basics of Clay Minerals and Their Characteristics Properties” to evidence the contention that clay is not a small molecule, and thus the ‘455 cannot render the preset invention obvious.  Clay is discussed in general and smectite is discussed in particular has having a large specific surface area.  As can be reckoned by any skilled artisan, the challenge in forming stable suspension of particulate matter such as clay stems from the large surface area.  
	In response, the review article has not been provided.  Additionally, it is noted that Applicant states Clay is a large molecule.  This is not under contention.  The ‘455 publication teaches a non-exhaustive list of suitable active agents include mineral supplements and gastrointestinal agents and antidiarrheal preparations [0018].  Thus the ‘455 publication is not limited to specific active agents to be used in the preparation, despite Applicant’s contention that only small molecules are allowed.  Further Applicant provides a statement that clay is not a small molecule however has presented no data regarding Clay being hard to formulate.  Applicant’s arguments may not take the place of factual evidence when factual evidence is required.
	Applicant argues the ‘042 patent relates to anti-diarrheal composition comprising smectite in solid composition.  Water is added before administration and there is a problem of forming aggregates and therefore is for a different purpose.
	 In response, the ‘042 publication teaches smectite is an anti-diarrhea composition that is known to be mixed with xanthan gum and polyols such as glycerin (abstract, column 2, line 1-15).  This is relevant to both the instant claims and the ‘455 publication teaching of a composition which includes antidiarrhea compounds, xanthan gum and glycerin.
	Applicant argues the ‘645 publication is directed to low swelling or non-swelling calcium-based clays.  The present invention has the property of swelling in water.  The ‘645 publication teaches away from the present invention.
In response, low swelling would still meet the limitation of water swelled instant claims, as the instant claims do not describe the degree of swelling.  Additionally, Teich-McGoldrick teaches smectite clay minerals have swelling properties in water (abstract).  Smectites are abundant, naturally occurring clay minerals that readily swell in the presence of water (page 3, second paragraph).  It would be obvious to one of ordinary skill in the art that natural smectite would be water swelled particles as Teich-McGoldrick teaches natural smectite swells in water and the composition of the ‘455 publication contains water and the ‘289 publication teaches natural clay in the form of powders to be used in anti-diarrhea medications (abstract, [0001]-[0002]).
	Applicant argues the ‘455 publication discloses an insoluble active substance, wetting agents and suspending agents but does not disclose smectite, which is one of the essential components of the present invention.  A person skill in the art cannot easily change the active substance of the ‘455 publication into smectite.
In response, the ‘455 publication teaches suitable active agents include mineral supplements and gastrointestinal agents and antidiarrheal preparations [0018].  The active is present from 0.1 to 25% by weight (w/v) [0020].  The ‘645 publication teaches administering a clay to a subject in need (abstract).  Mucositis is characterized by discomfort of mucosal linings such as the GI tract and can be a result of diarrhea [0003].  A clay composition is taught to include dioctahedral smectite in water in an amount of 10% w/v clay in water [0118].  Thus the combination of the ‘455 publication and the ‘645 publication render the concentration of smectite in a composition to treat diarrheal orally obvious.
	Applicant argues the ‘455 publication discloses the first agent and the second suspending agent are not essential components.  However, in the present invention both types of suspending agents are included as essential components.
	In response, the ‘455 publication teaches Example 1 wherein xanthan gum and polyethylene glycol are both included in the composition.  Suspending agents are taught to include PEG or glycerol [0028] present at 5 to 50% [0029].  The second suspending agent is taught to include xanthan gum at 0.05 to 0.5 % [0031].  Thus the ‘455 publication exemplifies compositions including both the first and second suspending agent.
	Applicant argues the viscosity of the ‘455 publication is 75 to 300 cp (mPas) (Table 7).  This represents a higher value than the maximum viscosity of the 130 mPas provided by the present invention, it is difficult for a person skilled in the art to derive a solution for providing a low viscosity smectite suspension composition.  Applicant argues Example 14 on page 7 of the ‘455 publication (Table 7) discloses only the viscosity range when megestrol acetate is used as the active substance and does not disclose the viscosity range when smectite is dispersed in a suspension.  It has swelling properties and causes viscosity changes of the composition in a suspension.
	In response, the ‘455 publication teaches a viscosity range of 75-300 mPas (Table 7) wherein the instant claims are directed to 10-130 mPas, thus have significant overlap.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The ‘455 publication is directed to an oral delivery composition which is aqueous and contains the active agent from 0.1 to 25% w/v which treats diarrhea (abstract, [0018], [0020]) wherein the composition has an overlapping viscosity with the instant claims (Table 7).  The ‘289 publication teaches an oral aqueous composition which includes smectite to treat diarrhea (abstract).  Thus, the combination of references teaches an overlapping claimed concentration range of the active agent to be administered orally and contain an overlapping viscosity of the instant claims wherein the ‘289 publication teaches the specifically claimed active agent, thus rendering the claims obvious.
	Applicant argues the ‘042 patent discloses a composition containing smectite, xanthan gum and glycerin, but contains 1 g, 0.1 g and 0.1 g of smectite, xanthan gum and glycerin.  These values are completely different from the component ranges in the instant invention.  The ’042 patent is in the form of a solid powder.
	In response, as discussed above the ‘455 publication teaches the active agent, xanthan gum and glycerin in overlapping ranges with the instant claims.  The ‘042 patent is used to demonstrate that smectite is specifically known to be used in combination with xanthan gum and glycerin.
	Applicant argues the ‘289 publication is directed to a highly viscous paste having 15-40% clay component.  This is much higher than the present invention.  The ‘289 publication additionally teaches maltitol corresponding to a low molecular weight suspending agent of the present invention is different form glycerin or sorbitol.
In response, the ‘289 publication teaching an aqueous pharmaceutical suspension comprising natural mineral clays (abstract) wherein natural mineral clays may be chosen from the group including smectite [0002].  The composition includes water and at least one viscosity agent [0007] wherein the viscosity agent is selected from the group including sugar xanthan gum [0009].  The ‘289 publication additionally teaches the composition including preservatives that are selected from the group including the elected glycerol [0022].  The ‘289 publication teaches a composition to treat acute and chronic diarrhea (abstract) which is administered orally [0005]. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use smectite in the composition taught by the ‘455 publication because the ‘455 publication teaches an oral drug delivery composition in the form of a suspension (abstract) which contains antidiarrheal pharmaceutical additives [0018] and the ‘289 publication is directed to an oral composition of the treatment of diarrhea which includes natural mineral clays such as smectite.  Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a specifically taught antidiarrhea agent in the composition taught by the ‘455 publication.  
	Applicant argues since the active substance in the ‘455 publication has different properties form the smectite of the present invention it is difficult for a person skilled in the art to easily change the active substance into smectite within the suspension.  It is not easy for a skilled person in the art to derive a smectite suspension having the viscosity presently claimed.  The inventions have confirmed and considered various conditions such as sinking rate, dispersion, viscosity, storage stability and ease of swallowing.
	In response, it appears Applicant is arguing unexpected results however Applicant has not presented data regarding the specific formulations to demonstrate unexpected results in the formulation, and being commensurate in scope with the instant claims.  The ‘455 publication teaches the use of antidiarrheal compounds wherein the active agent is not limited and exemplified composition containing the polymeric suspending agent and a second suspending agent, wherein the second suspending agent may be glycol, as discussed above.  Thus the ‘455 publication would lead one of ordinary skill in the art to use such a formulation to administer smectite a known antidiarrheal compound, wherein the ‘455 publication teaches the desired viscosity range for the oral formulation.
	Applicant argues the ‘042 patent teaches a powder thus cannot satisfy the viscosity and sinking rate.  The ‘289 publication teaches 900-5500 mPas thus a different viscosity then claimed.  The ‘455 discusses a liquid suspension with a viscosity of 75-300 mPas but does not aim to prepare a specific viscosity but aims to uniformly disperse the active substance.  The Examples only measured in the process of measuring the dispersion of the suspension.
	In response, the ‘455 publication teaches a viscosity range of 75-300 mPas (Table 7) wherein the instant claims are directed to 10-130 mPas, thus have significant overlap.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613